Citation Nr: 1417880	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear tinnitus.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1991, March 2003 to May 2003 and August 2004 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied service-connection for left ear hearing loss and left ear tinnitus.  

A review of the Virtual VA paperless claims processing system reveals the Veteran's Omaha VA Medical Center (VAMC) records from May 2010 to January 2014.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the currently diagnosed left ear hearing loss is related to military service.

2.  Tinnitus was not present during service and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for left ear tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in a July 2008 letter.

As for the duty to assist, the Veteran's service treatment records, private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  
	
One VA examination has been provided in connection with the current claims for service connection for left ear hearing loss and left ear tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Veteran's November 2008 VA examination is adequate as the VA examiner considered the record, noted the Veteran's medical history, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.     Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam.  Service connection may also be granted for chronic disorders, such as hearing loss and tinnitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  Additionally, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).  As tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Thus, the Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced difficulty hearing and ringing in his left ear.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran claims his left ear hearing loss and tinnitus were caused by his exposure to loud noises in the military, where he served as a motor transport operator.  See Veteran's Statement in Support of Claim, June 2008; see also VA Audiological Examination, November 2008.  Post-service, the Veteran has not been exposed to any recreational or occupational noise exposure.  See VA Audiological Examination, November 2008.

The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is conceded. 

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  The Veteran underwent many examinations and audiograms during his various periods of service.  The Veteran's February 2003 examination noted his ears were normal and his audiogram showed bilateral hearing within normal limits.  A May 2003 audiogram found a 15 decibel threshold shift at 4000 Hz in the left ear, when compared to the February 2003 audiogram.  However, a July 2004 audiogram documented that the Veteran's hearing was within normal limits and his decibel level at 4000 Hz was back to the same level shown in the February 2003 examination.  Overall, the Veteran's in-service audiograms document that his ears were consistently normal, with bilateral hearing within normal limits, and there was no sustained upward shift of hearing thresholds shown between his first audiogram in October 1989 and last audiogram in July 2004.  

A November 2008 VA audiogram shows that the Veteran's left ear hearing loss currently meets VA's disability requirements.  Additionally, the Veteran was diagnosed with left ear tinnitus.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Left Ear Hearing Loss

The Veteran has consistently claimed that he experienced hearing loss during service and that his hearing loss has continued to the present.  See Omaha VAMC, Otolaryngology Consult, January 2009 (Veteran first became aware of hearing loss in June 2005 or July 2005); see also Notice of Disagreement, April 2009.  The Veteran's statements concerning noise exposure during service are credible as they are consistent with his service record and acoustic trauma in-service has been conceded.  The Veteran's lay statements of experiencing hearing loss since service must be accorded some weight, as they are competent, credible, and therefore persuasive regarding the onset and continuing symptomatology of his hearing loss and tinnitus since service.  See Walker v. Shinseki, 706 F.3d 1331 (Fed. Cir. 2013); Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374.  Further, the Board notes that there is no evidence to indicate post-service noise exposure as a possible cause of the Veteran's left ear hearing loss.  The Board concludes that the Veteran's lay evidence provides a medically sound basis to attribute his current hearing loss to noise exposure in-service since this is considered a chronic disability.  See Walker.

The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, which was based, in part, on the fact that the Veteran's hearing was within normal limits during service and upon discharge.  However, the VA examiner's opinion did not consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 160.  Therefore, the VA examination has limited probative value.

The Board finds the evidence is in equipoise as to whether the Veteran's left ear hearing loss is related to service.  The evidence of record demonstrates that the Veteran has a current left ear hearing loss disability; that he was exposed to acoustic trauma in service; and that he has experienced hearing loss since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted for left ear hearing loss.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.  

Left Ear Tinnitus

The totality of the evidence fails to show that the onset of any current tinnitus occurred during the Veteran's service.  No medical professional has reported that the onset of the current tinnitus began during the Veteran's military service.  The Veteran's statements during this appeal have not indicated that the onset of his tinnitus began during his military service.  See Omaha VAMC, Otolaryngology Consult, January 2009 ("[Veteran] began to be bothered by tinnitus beginning 1.5 years ago or so."); see also Dr. Ocheltree, Audiogram, June 2008 (Veteran complained of ringing in his left ear for the past six weeks).

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus). However, the Veteran has not provided any reports of having tinnitus since in-service acoustic trauma.  No reported onset date was provided in his initial claim in June 2008.  As stated above, none of the Veteran's statements throughout this appeal have indicated that his tinnitus began in service and continued until the present.  Therefore, although lay evidence in some instances may be sufficient to establish a nexus, the Veteran's statements have not established a nexus between his current left ear tinnitus and service.

The probative evidence simply fails to adequately establish any nexus between the Veteran's currently diagnosed tinnitus and his period of service.  Without competent evidence of an association between tinnitus and his active duty, service connection for tinnitus is not warranted.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear tinnitus is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for left ear tinnitus is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


